Order entered October 6, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-01104-CV

                  RANDY L. WINEINGER, IN HIS CAPACITY AS
               HUNT COUNTY TAX ASSESSOR-COLLECTOR, Appellant

                                              V.

            Z BAR A RANCH, LP AND JAMES ALLEN WALKER, Appellees

                     On Appeal from the 196th Judicial District Court
                                  Hunt County, Texas
                             Trial Court Cause No. 80,762

                                          ORDER
       Appellant tendered his brief on October 1, 2015. On October 2, 2015, this Court notified

appellant that his brief was not filed because the appendix to the brief was submitted as a

separate document. See TEX. R. APP. P. 9.4(j)(4). We instructed appellant to submit a corrected

document within three days. See TEX. R. APP. P. 9.4(k).

       Before the Court is appellant’s October 5, 2015 motion to supplement his brief with the

appendix that it attached to the motion. We GRANT appellant’s motion TO THE EXTENT

that appellant shall file a brief combined with the appendix by OCTOBER 14, 2015.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE